UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 28, 2010 OR [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 1-10233 MAGNETEK, INC. (Exact name of Registrant as specified in its charter) DELAWARE 95-3917584 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) N49 W13650 Campbell Drive Menomonee Falls, Wisconsin53051 (Address of principal executive offices) (262) 783-3500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares outstanding of Registrant’s Common Stock, as of May 5, 2010, was 31,141,836 shares. TABLE OF CONTENTS FISCAL YEAR 2-Q TABLE OF CONTENTS FOR THE QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 28, 2010 MAGNETEK, INC. Part I.Financial Information Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1 – Financial Statements MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Three Months Ended (13 Weeks) (13 Weeks) March 28, March 29, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Pension expense Selling, general and administrative Income (loss) from operations ) Non-operating income: Interest income ) ) Income (loss) from continuing operations before income taxes ) Provision for income taxes ) Income (loss) from continuing operations ) Loss from discontinued operations, net of tax ) ) Net income (loss) $ ) $ Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ ) $ Loss from discontinued operations $ ) $ ) Net income (loss) $ ) $ Weighted average shares outstanding: Basic Diluted See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Nine Months Ended (39 Weeks) (39 Weeks) March 28, March 29, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Pension expense Selling, general and administrative Income (loss) from operations ) Non-operating income: Interest income ) ) Income (loss) from continuing operations before income taxes ) Provision for income taxes Income (loss) from continuing operations ) Loss from discontinued operations, net of tax ) ) Net income (loss) $ ) $ Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ ) $ Loss from discontinued operations $ ) $ ) Net income (loss) $ ) $ Weighted average shares outstanding: Basic Diluted TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) March 28, June 28, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment Less: accumulated depreciation Net property, plant and equipment Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt 4 11 Total current liabilities Long-term debt, net of current portion 1 4 Pension benefit obligations, net Other long term obligations Deferred income taxes Commitments and contingencies Stockholders’ deficit Common stock Paid in capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands, unaudited) Nine Months Ended (39 Weeks) (39 Weeks) March 28, March 29, Cash flows from continuing operating activities: Income (loss) from continuing operations $ ) $ Adjustments to reconcile income (loss) from continuing operations to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation expense Pension expense Deferred income tax provision Changes in operating assets and liabilities ) Cash contribution to pension fund ) ) Total adjustments ) Net cash provided by (used in) continuing operating activities ) Cash flows from investing activities: Proceeds from sale of business, net of transaction costs - Purchase of business - ) Deposit into escrowaccount - (5 ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Purchase and retirement of treasury stock ) ) Borrowings under capital lease obligations - 8 Principal payments under capital lease obligations ) ) Net cash provided by financing activities 44 Cash flows from discontinued operations: Used in operating activities ) ) Cash used in discontinued operations ) ) Net increase (decrease) in cash ) Cash at the beginning of the period Cash at the end of the period $ $ See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 28, 2010 (Amounts in thousands unless otherwise noted, except per share data, unaudited) 1. Summary of Significant Accounting Policies Profile Magnetek, Inc. (the “Company” or “Magnetek”) is a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator and energy delivery applications.The Company’s products consist primarily of programmable motion control and power conditioning systems used on the following applications: overhead cranes and hoists; elevators; coal mining equipment; and renewable energy. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Magnetek, Inc. and its subsidiaries.All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial reporting and with the instructions to Form 10-Q and Article10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 28, 2009 filed with the Securities and Exchange Commission (the “SEC”).In the Company's opinion, these unaudited statements contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of March 28, 2010, and the results of its operations and cash flows for the three- and nine-month periods ended March 28, 2010 and March 29, 2009. Results for the three- and nine-months ended March 28, 2010 are not necessarily indicative of results that may be experienced for the full fiscal year. The Company uses a fifty-two, fifty-three week fiscal year ending on the Sunday nearest to June 30.Fiscal quarters are the 13 or 14 week periods ending on the Sunday nearest September 30, December 31, March 31 and June 30.The three- and nine-month periods ended March 28, 2010 and March 29, 2009 each contained 13 and 39 weeks respectively. Use of Estimates - The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Recent Accounting Pronouncements In February2010, the SEC approved a work plan regarding convergence of US GAAP with International Financial Reporting Standards (“IFRS”) and the timeline for the preparation of financial statements by U.S. registrants under IFRS. IFRS are standards and interpretations adopted by the International Accounting Standards Board. Under the proposed roadmap, the Company would be required to prepare financial statements in accordance with IFRS no earlier than in fiscal 2016, including comparative information also prepared under IFRS for fiscal 2015 and fiscal 2014. The Company is currently assessing the potential impact of IFRS on its financial statements and will continue to follow the proposed roadmap for future developments. In December2007, the FASB issued Accounting Standards Codification (“ASC”) Topic 805, Business Combinations.ASC Topic 805 is effective for business combinations closed in fiscal years beginning after December15, 2008. This standard significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods. Among the more significant changes in the accounting for acquisitions are the following: · Acquired in-process research and development (“IPR&D”) is accounted for as an asset, with the cost recognized as the research and development is realized or abandoned. IPR&D was previously expensed at the time of the acquisition. · Contingent consideration is recorded at fair value as an element of purchase price with subsequent adjustments recognized in operations. Contingent consideration was previously accounted for as a subsequent adjustment of purchase price. · Transaction costs are expensed. These costs were previously treated as costs of the acquisition. TABLE OF CONTENTS In December2007, the FASB issued ASC Topic 810, Noncontrolling Interests in Consolidated Financial Statements.ASC Topic 810 establishes accounting and reporting standards for the noncontrolling interest (minority interest) in a subsidiary and for the deconsolidation of a subsidiary. ASC Topic 810 is effective for financial statements issued for fiscal years beginning after December15, 2008. The Company adopted ASC Topic 810 effective June 29, 2009.As the Company currently has no minority interests, the adoption of ASC Topic 810 did not have a material impact on its consolidated financial statements. In May 2009, the FASB issued ASC Topic 855, Subsequent Events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. This Statement requires an entity to recognize in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet. For nonrecognized subsequent events that must be disclosed to keep the financial statements from being misleading, an entity will be required to disclose the nature of the event, as well as an estimate of its financial effect, or a statement that such an estimate cannot be made. In addition, ASC Topic 855 requires entities to disclose the date through which subsequent events were evaluated.ASC Topic 855 is effective for interim or annual financial periods ending after June 15, 2009.The Company adopted the provisions of ASC Topic 855 for its fiscal year ended June 28, 2009 and applied the requirements of ASC Topic 855 on a prospective basis. 2.Discontinued Operations In April 2008, the Company committed to a plan to divest its telecom power systems (“TPS”) business, which manufactured backup power systems for wireless applications.As a result, the Company reclassified the assets to be disposed of, primarily inventory, as held for sale at June 29, 2008, and classified the operating results of the business as discontinued operations.In September 2008, the Company completed the sale of the assets of the TPS business to Myers Power Products, Inc. (“Myers”).The purchase price of $1.25 million was paid by Myers to the Company in October, 2008.The Company recorded a loss of $0.4 million related to the divestiture, included in results of discontinued operations for the nine months ended March 29, 2009, comprised mainly of future lease costs and the write-off of certain TPS fixed assets. In addition, certain expenses incurred related to businesses the Company no longer owns are classified as discontinued operations.The results of discontinued operations are as follows: Three Months Ended Nine Months Ended March 28, March 29, March 28, March 29, Net sales - TPS business $
